[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION re DEFENDANT'S MOTION FOR MODIFICATION (#132) CT Page 2366
Judgment of Dissolution was entered on April 8, 1993. The defendant was ordered to pay to the plaintiff $42.00 weekly as periodic alimony. This motion seeks to modify the order pursuant to 46b-86 (b), Connecticut General Statutes.
It is conceded by the plaintiff that she has been living with another person. She was living with another person when the original order was entered. That other person was contributing to the financial needs of the plaintiff. Now the other person is still working, giving his paycheck to the plaintiff, and thereby now contributes to the financial needs of the plaintiff as he did when judgment was entered.
The court finds that both elements of the statute are not proven.
The plaintiff's circumstances have not been altered since the judgment. The motion is denied.
HARRIGAN, J.